Black, J.
For the determination of the questions presented in argument by the appellant, it would be necessary for us to look to the reporter’s original longhand manuscript of the evidence and the objections and exceptions at the trial; but, as suggested by counsel for the appellees, the original longhand manuscript cannot be regarded as properly before us, for the reason that it does not appear that it was filed in the clerk’s office before it was incorporated in the bill of exceptions in which it appears in the transcript brought to this court.
The decisions to this effect are quite numerous. See De Hart v. Board, etc., 143 Ind. 363; Smith v. State, 145 Ind. 176; Pittsburg, etc., R. W. Co. v. Cope, 16 Ind. App. 579.
The judgment is affirmed.